Per Curiam.

We do not think proper to decide upon the relative rights of tire mother and the guardian in respect to the custody of the child, as they are only incidentally drawn in *280question The application is to the discretion of the Court, and the Court will not interfere where the liberty of the party is not injuriously or unwarrantably infringed. That is not the case in the present instance ; and the order of the Court therefore is, that the child be at liberty to remain in the charge of the respondent, or to go at large, as she may elect.